DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/22/19 and 1/23/19 are being considered by the examiner.

Allowable Subject Matter
Claims 4-6, 13-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1, 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee U.S. Pat. No. 9171178 (hereinafter Banerjee).

As per claim 1, Ueoka discloses an apparatus comprising: 
one or more processors; 
one or more non-transitory computer-readable storage media, the one or more non-transitory computer readable storage media comprising executable code, that when executed by the one or more processors, causes the one or more processors to: 
identify a security profile of a file residing in an on-premise data repository, where the security profile comprises security protocol requirements (Banerjee: column 1 lines 35-50: identify security policy/security profile associated with workloads/data; column 5 lines 26-52: security policy include any of a variety of rules to protect data; claim 1: security requirement associated with data); 
match the identified security profile with an entry in a list of one or more remote data repository providers, each entry comprising a security protocol capability of a corresponding remote data repository provider (Banerjee: figure 3: step 306: identify storage appliance that possess the storage appliance capability to satisfy the security policy; column 7 line 14 – column 8 lines 9: matching module compares the policy by querying database of storage appliances/data repository providers and storage-appliance functionalities); and 
migrate, in response to finding a match of the identified security profile and the identified security protocol capability, the file to the matched remote data repository provider (Banerjee: figure 3 and column 8 lines 22-45: migrate data from first storage appliance to identified second storage appliance when there’s matching security capability). 
As per claim 10 and 19, claims 10 and 19 encompass similar scope as claim 1. Therefore, claims 10 and 19 are rejected based on same reason set forth above in rejecting claim 1.
Claims 2, 3, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee U.S. Pat. No. 9171178 (hereinafter Banerjee) in view of Prinz, III et al. U.S. Pub. No. 20160041995 (hereinafter Prinz).

As per claim 2, Banerjee discloses the apparatus of claim 1. Banerjee discloses migrating data from first storage appliance to second storage appliance with sufficient security capabilities (Banerjee: column 8 lines30-53). Banerjee does not explicitly disclose where each remote data repository comprises one or more logical namespaces for storing data. However, Prinz discloses preserving file security policy from source to destination file system and create namespace for the destination file system during data migration (Prinz: abstract; [0021]; [0038]; [0045]: generate a destination namespace, create policy statement on file system objects at the destination filer). It would have been obvious to one having ordinary skill in the art to store data file using logical namespace during data migration because they are analogous art. The motivation to combine would be that use of logical namespace is well known in the art.
As per claim 3, Banerjee as modified discloses the apparatus of claim 2. Banerjee as modified further discloses where each of the one or more logical namespaces comprises a set of security protocol capabilities selected from all available security protocol capabilities of the remote data repository (Banerjee: column 1 lines 52-61: identifying security policy and capabilities associated with those policies; column 5 lines 26-52: the capabilities list that second storage appliance needs to possess before . 
Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Banerjee in view of Aissi et al. U.S. Pub. No. 20140075502 (hereinafter Aissi).

As per claim 7, Banerjee discloses the apparatus of claim 1. Banerjee does not explicitly disclose where the executable code causes the one or more processors to detect a new security profile applied to the file and determine if the security protocol capability of the remote data repository complies with the new security profile. However, Aissi discloses detecting change to the security value of the asset/file and migrate the asset from one execution environment to another one that can satisfy the security requirement (Aissi: [0004]-[0006]: dynamically migrate the asset in response to detecting a change in the value of the asset). It would have been obvious to one having ordinary skill in the art to detect changes in security configuration associated with an asset/file and migrate from one environment to another because they are analogous art involving data migration based on security profiles/values. The motivation to combine would be to consistently protect data based on changing security needs. 
As per claim 8, Banerjee as modified discloses the apparatus of claim 7. Banerjee as modified further discloses where the executable code causes the one or more processors to, in response to a determination that the security protocol capability of the remote data repository does not comply with the new security profile, identify from the list of one or more remote data repository providers a new remote data repository provider that does comply with the new security profile (Aissi: [0004]-[0006]: migrate to new execution environment if the current one is not sufficient). Same rationale applies here as above in rejecting claim 7.
As per claim 9, Banerjee as modified discloses the apparatus of claim 8. Banerjee as modified further discloses where the executable code causes the one or more processors to migrate the file to the new remote data repository provider (Aissi: [0004]-[0006]: migrate to new execution environment if the current one is not sufficient). Same rationale applies here as above in rejecting claim 7.

As per claim 16-18, claims 16-18 encompass similar scope as claims 7-9. Therefore, claims 16-18 are rejected based on the same reason set forth above in rejecting claims 7-9.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arregoces et al. U.S. Pub. No. 20170104755 discloses hybrid cloud security groups.
Prahlad et al. U.S. Pub. No. 20170039218 discloses data object store and server for a cloud storage environment, including data deduplication and data management across multiple cloud storage sites.
Beard et al. U.S. Pub. No. 20160182570 discloses method for implementing data migration while preserving security policies of a source filer.
Mallya U.S. Pub. No. 20180034856 discloses compliance configuration management.
Bai et al. U.S. Pub. No. 20170118244 discloses determining network security policies during data center migration and detecting security violation.
Kishore et al. U.S. Pat. No. 8151360 discloses method for administering security in a logical namespace of a storage system environment.
Matsushima et al. U.S. Pub. No. 20100332820 discloses information security device.
Shen et al. U.S. Pub. No. 20110099548 discloses method for making a decision about virtual machine migration.
Ueoka et al. U.S. Pub. No. 20130110967 discloses method for migrating data file from source to destination according to policies.
Parthsasarathy et al. U.S. Pub. No. 20200034167 discloses automatic application migration across virtualization environments.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIN-HON (ERIC) CHEN/Primary Examiner, Art Unit 2431